El Juez Asociado Sr. Fraitco Soto,
emitió la opinión del tribunal.
Esta es una apelación contra una resolución de la corte inferior negándose a aprobar ciertas partidas de la cuenta de administración final presentada por Julia Durán, admi-nistradora judicial de los bienes del finado José Manuel Batista.
Las menores Petronila y María Gil Batista Colón, bijas, naturales reconocidas del causante, impugnaron dichas par-tidas por los motivos siguientes;
Las partidas números 3, 4 y 6 que consignan el pago de ciertos legados, porque la cuota hereditaria de dichas, me-*277ñores debe salir del tercio de libre disposición, y no pueden pagarse del mismo esos legados.
Las partidas números 9, 10, 12, 17, 39 y 40, qne se refie-ren a pagos al taquígrafo, gastos de citación, indemnización a testigos, etc., y pago de honorarios a los abogados de de-mandantes y demandados, porque todos esos pagos no de-ben cargarse al caudal hereditario y sí a la viuda e hijo le-gítimo contra quienes se inició el pleito de filiación.
Y’las números 41, 42 y 43 que comprenden diversos gas-tos relativos al sostenimiento y manutención del hijo legí-timo, por ser excesivos. La negativa de la corte inferior no incluye, sin embargo, estas últimas partidas.
El récord de esta apelación solamente contiene las si-guientes actuaciones: (a) la cuenta rendida por la adminis-tración judicial; (b) el escrito de impugnación de la parte apelada, y (c) la resolución de la corte inferior que ha sido apelada.
De estas constancias, no obstante, se desprende que el causante José Manuel Batista otorgó testamento ordenando ciertos legados que resultan pagados de la cuenta presen-tada; que a su fallecimiento quedó la viuda y un solo hijo legítimo, como únicos herederos del finado; que las menores Petronila y María Gil Batista posteriormente fueron decla-radas hijas naturales del causante mediante declaración de una sentencia judicial; y que esos legados fueron pagados después de iniciado el pleito de filiación de las hijas natu-rales.
La sección 2 de la-ley para modificar y derogar ciertos artículos del Código Civil revisado, aprobada en marzo 9 de 1905, dispone que la legítima de los hijos y descendientes legítimos la constituyen las dos terceras partes del haber hereditario y la tercera parte restante será de libre disposi-ción., Y la sección 14 prescribe:
"Sec. 14. — Cuando el testador deje hijos o descendientes legíti-mos., e hijos naturales legalmente reconocidos, tendrá cada uno. ¡de *278éstos derecho a la mitad de la enota que corresponda a cada uno de los legítimos no mejorados siempre que quepa dentro del tercio de libre disposición, del cual habrá de sacarse, deduciendo antes los gastos de entierro y funeral.
“Los hijos legítimos podrán satisfacer la cuota que corresponda a los naturales en dinero o en otros bienes de la herencia a justa regulación.” Comp. see. 3886.
En este caso como el testador deja solamente un hijo le-gítimo en concurrencia con hijos naturales, corresponde a éstos íntegro el tercio de libre. disposición que equivale a la mitad de la legítima larga que pertenece al hijo legítimo.
Este tercio libre, en su carácter de legítima forzosa, no puede menguarse por las donaciones, mandas o legados he-chos en testamento. Estas donaciones o legados se respe-tarán mientras pueda cubrirse la legítima, reduciendo o au-mentando las mismas, si necesario fuere. Artículos 805 y 808, inciso l9, 'del Código Civil revisado. Y correspondiendo todo el tercio libre a las hijas naturales, se hace material-mente imposible que del .mismo se paguen los legados cual-quiera que sea la importancia del caudal hereditario, así como la de los legados ordenados por el testador.
Se insiste, no obstante, por la apelante que el pago de dichos legados se hizo antes de dictarse sentencia declarando hijas naturales a las apeladas y que para hacerlo se obtuvo la autorización de la corte inferior. Dé todos modos la au-torización de la corte inferior quedaba sujeta a la disposi-ción del artículo 808 supra, aparte de que la actitud de la apelante no estaba justificada solicitando dicha autorización y precipitándose a hacer el pago de los legados cuando ya se había iniciado el pleito de filiación y se trataba de una cne'stión legal en la que tenemos que presumir que debió es-tar bien asesorada por su abogado, pues la ignorancia de las léyés no excusa su cumplimiento, evitando así las consecuen-cias a que ha dado lugar el pago. Art. 3 del Código Civil.
¡. La eorte inferior, por tanto, no cometió error al desapro-bar- el pago hecho por la apelante de los legados, así como *279tampoco en cnanto a las demás partidas no aprobadas, toda vez que los gastos, desembolsos y honorarios de abogado que comprenden dichas partidas, se hicieron en interés exclusivo de la viuda y el hijo legítimo para sostener el pleito de fi-liación y a quienes únicamente beneficiaba o perjudicaba su resultado.
Por lo expuesto debe confirmarse la sentencia apelada. ■